UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7256



PATRICK SMALL,

                                           Petitioner - Appellant,

          versus


PATRICIA R. STANSBERRY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (5:06-hc-02171-H)


Submitted:   December 13, 2007         Decided:     December 20, 2007


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Patrick Small, Appellant Pro Se. David T. Husband, BUREAU OF
PRISONS, Butner, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Patrick Small, a District of Columbia prisoner, seeks to

appeal the district court’s order denying relief on his 28 U.S.C.

§ 2241 (2000) petition.           The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.*

28 U.S.C. § 2253(c)(1) (2000). A certificate of appealability will

not   issue    absent    “a   substantial      showing   of    the   denial   of   a

constitutional right.”        28 U.S.C. § 2253(c)(2) (2000).           A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that any assessment of the constitutional claims by the

district court is debatable or wrong and that any dispositive

procedural ruling by the district court is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84 (4th Cir. 2001).        We have independently reviewed the record

and   conclude    that   Small   has    not    made   the     requisite   showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          DISMISSED



      *
      Because Small was convicted in a District of Columbia court,
he is required to obtain a certificate of appealability in order to
appeal the denial of his § 2241 petition. See Madley v. United
States Parole Comm’n, 278 F.3d 1306 (D.C. Cir. 2002).

                                       - 2 -